Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory W. Robinette on February 2nd, 2021.
	In claim 14, line 1, the phrase “according to Claim 12” has been changed to --according to claim 8-- because claim 12 had been canceled.
In claim 16, line 1, the phrase “according to Claim 12” has been changed to --according to claim 8-- because claim 12 had been canceled.
In claim 17, line 1, the phrase “according to Claim 12” has been changed to --according to claim 8-- because claim 12 had been canceled.

STATEMENT OF REASONS FOR ALLOWANCE
The prior art cited herein fail to disclose “wherein the hull (12) is formed from a plurality of wedge-shaped hollow sections (20); and wherein each wedge-shaped hollow section (20) includes a first portion (42) attached to a second portion (44), wherein the first portion (42) has side mating faces (46), a first end wall (48), an inner circumferential wall (50), an outer circumferential wall (52), and a plurality of ducts (54) extending through the first end wall (48) and the inner and outer circumferential walls (50, 52), and wherein the second portion (44) has side mating faces (56), a second end wall (58), an inner circumferential wall (60), an outer circumferential wall (62), and a plurality of the ducts (54) extending through the second end wall (58) and the inner and outer circumferential walls (60, 62)” in connection with other components in independent claim 1; “the heave plate (14) further including at least one post-tensioning tendon (26) extending through each of the plurality of circumferentially extending ducts (36) in the first and second end walls (30A, 30B), the post-tensioning tendons (26) stressed and anchored to a portion of the heave plate (14) and connecting at least two adjacent wedge-shaped hollow sections (22) together, and wherein when assembled to form the heave plate (14), the plurality of hollow sections (24) define a hollow chamber within the assembled heave plate (14)” in independent claims 7, 19, 23;  “wherein the float (120) has a closed first end (120A), a closed second end (120B), and a centrally formed passageway (130) extending from the first end (120A) to the second end (120B), and wherein the float (120) includes a plurality of annular sections (128); and wherein the stationary member (118) is mounted within the passageway (130) of the float (120)” in independent claim 8; “wherein the hull (88) has a rectangular cross-section, has a first end (88A), a second end (88B), a longitudinally extending axis (C), and a plurality of longitudinally extending bulkheads (90) that divide the hull (88) into four longitudinally extending hollow chambers (92), wherein the hull (88) is formed from a plurality of body sections (94) mounted between two end sections (96), and wherein each body section (94) includes the plurality of longitudinally extending bulkheads (90) which divide the body sections (94) into portions of the four longitudinally extending hollow chambers (92)” in independent claim 21; “wherein one of the hull (100) and the heave plate (400 14) has a longitudinally extending axis (D), a centrally formed passageway (102) extending there through, a rectangular cross-sectional shape, includes a plurality of body sections (94), and a plurality of connecting sections (104) defining corners of the hull (100), wherein the connecting sections (104) have a triangular cross-section, and wherein each body section (94) includes a plurality of longitudinally extending bulkheads (90) which divide the body sections (94) into longitudinally extending hollow chambers (92)” in independent claim 23.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/9/2021